  Case: 4:20-cv-00928-NAB Doc. #: 17 Filed: 10/09/20 Page: 1 of 2 PageID #: 64




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

SHARON MORROW,                                     )
                                                   )
           Plaintiff,                              )
                                                   )
      v.                                           )           Case No. 4:20-CV-928 NAB
                                                   )
STEVEN OGUNJOBI, et al.,                           )
                                                   )
           Defendants.                             )

                                MEMORANDUM AND ORDER

       This matter is before the Court on Plaintiff’s Consent Motion for Leave to File First

Amended Complaint. [Doc. 16.] Defendant Steven Ogunjobi who has been served and answered

the original complaint consents to Plaintiff’s motion. Plaintiff’s proposed amended complaint

removes an incorrectly identified defendant and adds the correctly identified defendant.

       The Court should freely give leave to amend a pleading when justice so requires. Fed. R.

Civ. P. 15(a)(2). Parties do not have an absolute right to amend their pleadings even under this

liberal standard. Sherman v. Winco Fireworks, Inc., 532 F.3d 709, 715 (8th Cir. 2008). “A district

court appropriately denies the movant leave to amend if there are compelling reasons such as undue

delay, bad faith, or dilatory motive, repeated failure to cure deficiencies by amendments previously

allowed, undue prejudice to the non-moving party, or futility of the amendment.” Id. Because

Plaintiff seeks to dismiss an incorrectly identified party and to add the correct party to this action,

justice requires that the Court grant Plaintiff’s timely motion. No case management order has been

entered in this case and the defendants will not suffer prejudice.

       Accordingly,
  Case: 4:20-cv-00928-NAB Doc. #: 17 Filed: 10/09/20 Page: 2 of 2 PageID #: 65




       IT IS HEREBY ORDERED that Plaintiff’s Consent Motion for Leave to File First

Amended Complaint is GRANTED. [Doc. 16.]




                                           NANNETTE A. BAKER
                                           UNITED STATES MAGISTRATE JUDGE

Dated this 9th day of October, 2020.




                                         2
